DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	A preliminary amendment was filed on 07/10/2020.

Information Disclosure Statement
	An information disclosure statement was filed 07/10/2020.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3, 5, 11-15, 18-23, and 28 and  in the reply filed on 07/29/2022 is acknowledged.
Claims 4, and 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/29/2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to because Figures 1 and 2 are not clear and can not be read clearly.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are indefinite in the phrase “therapeutically active analogue, derivative, homolog, pharmaceutically acceptable salt or conjugate thereof”.  In particular, the metes and bounds of the claimed bioactives are indefinite. 

	The claims are also indefinite in that claims set out a dry powder for injection through a syringe. Administration of powders through a syringe would not function as claimed. This is particularly true of claim 18 which sets out different particle sizes for the bioactive. Clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, , 11-15, 18-23, is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/09715 A2 (Retmed), in view of WO 2009/114521 A1 (Alcon Research).
Retmed discloses administering an effective amount of compounds which modulate the activity of mineralocorticoid receptors as treatment of ophthalmic conditions (Abstract; page 8, paragraph 1). These compounds include  hydrocortisone, methyl prednisolone, prednisolone, dexamethasone and fludrocortisone acetate at a concentration from about 0.1 ug/ml to about 40 mg/ml (page 29, paragraph 2 to page 33, paragraph 2; page 36, paragraph 2). The combination of fludrocortisone and triamcinolone acetonide is preferred (Page 38, paragraph 3). The formulations of Retmed may be in the form of solid dispersions or as solubilized preparations (page 52, paragraph 4). Carboxymethylcellulose is added at page 3, line 27 - 33.) Surfactant is added at page 5, lines 11-15. Claims directed to the syringe size, volume , and design are viewed as intended use claims which to not change the unit dose composition. Any particle composition comprises a range of particle sizes within a specified range. Triamcinolone and fludrocortisone are well known for their mineralocorticoid and glucocorticoid receptor activity . The combination of triamcinolone and fluconazole meets the requirement of at least one glucocorticoid, and at least one mineralcorticoid.  No preservatives are disclosed by Retmed. Retmed lacks a teaching of the viscosity and degree of flocculation of the composition.
In a patent related to a similar injectable composition, Alcon research teaches Viscosity at page 5, lines 5-9. The degree of flocculation is greater than 7 (see page 6, lines 19-21). Therefore, it would have been well within the skill of the ordinary practitioner to claim a composition such as that of Retmed, with viscosity and degree of flocculation as taught by Alcon Research. The instant claims would have been obvious to one of ordinary skill in the art at the time of filing given the teachings of Retmed in view of Alcon Research.


Conclusion
	No claims are allowed. Claim 28 is objected to as dependent upon a rejected base claim.

						Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz